
	

113 HR 2531 : Protecting Taxpayers from Intrusive IRS Requests Act
U.S. House of Representatives
2014-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 2531
		IN THE SENATE OF THE UNITED STATES
		February 26, 2014ReceivedFebruary 27, 2014Read twice and referred to the Committee on FinanceAN ACT
		To prohibit the Internal Revenue Service from asking taxpayers questions regarding religious,
			 political, or social beliefs.
	
	
		1.Short titleThis Act may be cited as the Protecting Taxpayers from Intrusive IRS Requests Act.
		2.Prohibition on questions regarding religious, political, or social beliefs
			(a)In generalThe Internal Revenue Service shall not ask any taxpayer any question regarding religious,
			 political, or social beliefs.
			(b)Sense of Congress regarding exceptionsIt is the sense of Congress that—
				(1)any exceptions to subsection (a) which are provided by later enacted provisions of law should
			 identify the specific questions which are authorized, the class of
			 taxpayers to which such questions are authorized to be asked, and the
			 circumstances under which such questions are authorized to be asked, and
				(2)if the Commissioner of the Internal Revenue Service determines that asking any class of taxpayers a
			 question prohibited under subsection (a) would aid in the efficient
			 administration of the tax laws, such Commissioner should submit a report
			 to Congress which—
					(A)includes such question in the verbatim form in which it is to be asked,
					(B)describes the class of taxpayers to whom the question is to be asked, and
					(C)describes the circumstances that would be required to exist before the question would be asked.
					
	Passed the House of Representatives February 25, 2014.Karen L. Haas,Clerk
